This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF RIO RANCHO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,901

 5 CHRISTEE T. STREETT,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 John F. Davis, District Judge

 9 City of Rio Rancho
10 Gina R. Manfredi, Assistant City Attorney
11 Rio Rancho, NM

12 for Appellee

13 Christee T. Streett
14 Rio Rancho, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                           2